DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a reception unit” in claim 1, “a update unit” in claim 1, “ a count unit” in claim 2, “a determination unit” in claim 2, “a control unit” in claim 5, “an operation reception unit” in claim 6, “a time determination unit” in claim 9, “a reception unit” in claim 14, “an information reception unit” in claim 16 and “a version determination unit” in claim 16.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
     “a reception unit” in claim 1 is read as the CPU (Fig.1, item 156), “a update unit” in claim 1 is read as the CPU (Fig.1, item 156), “ a count unit” in claim 2 is read as the CPU (Fig.1, item 156), “a determination unit” in claim 2 is read as the CPU (Fig.1, item 156), “a control unit” in claim 5 is read as the CPU (Fig.1, item 156), “an operation reception unit” in claim 6 is read as the CPU (Fig.1, item 156), “a time determination unit” in claim 9 is read as the CPU (Fig.1, item 156), “a reception unit” in claim 14 is read as the network interface (Fig.1, item 151), “an information reception unit” in claim 16 is read as the CPU (Fig.1, item 156) and “a version determination unit” in claim 16 is read as the CPU (Fig.1, item 156).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamoto’900 (US 2009/0187900), and further in view of Michishita’572 (US 2014/0115572).
     With respect to claim 1, Nakamoto’900 teaches a printing apparatus (Fig.5) including a predetermined program [the printer includes the firmware program (paragraph 4)], the printing apparatus (Fig.5) comprising: 
     a reception unit configured to receive at least one of a setting to enable an automatic update function or a setting to disable the automatic update function [The image forming apparatus is being determined if its firmware is being updated automatically or manually (Fig.16, steps S1606). Therefore, a reception unit is disclosed to receive at least one of a setting to enable an automatic update function or a setting to disable the automatic update function], wherein the automatic update function is a function causing the printing apparatus to automatically update the predetermined program [regarding to the firmware updated in Fig.16]; and 
     an update unit configured to, in a case where the setting to disable the automatic update function is received, not automatically update the predetermined program [as shown in Fig.16, when the image forming apparatus is being configured to update its firmware manually (the automatic update function is being disable), a serviceman needs to update the firmware manually in the image forming apparatus].  
     Nakamoto’900 does not teach an update unit configured to, in a case where the setting to enable the automatic update function is received, automatically update the predetermined program on the basis that a version of the predetermined program is not a latest version and that a predetermined state where the printing apparatus does not perform a predetermined function continues for a predetermined time.
     Michishita’572 teaches that an update unit configured to, in a case where the setting to enable the automatic update function is received, automatically update the predetermined program on the basis that a version of the predetermined program is not a latest version and that a predetermined state where the printing apparatus does not perform a predetermined function continues for a predetermined time [as shown in Fig.6, the printer performs firmware update operation automatically when the schedule time is being reached such that the printer does not to wait for (a predetermined function) any longer to perform the firmware update operation and a new version of the firmware is being determined].
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nakamoto’900 according to the teaching of Michishita’572 to configure a timer to enable the printer to perform firmware updating operation automatically because this will allow the firmware to be updated in the printer more effectively.  
     With respect to claim 2, which further limits claim 1, Nakamoto’900 does not teach a count unit configured to count a time when the predetermined state continues; and a determination unit configured to determine whether the predetermined state continues for the predetermined time, based on the counted time, wherein, in the case where the setting to enable the automatic update function is received, the predetermined program is automatically updated on the basis that the version of the predetermined program is not the latest version and that the predetermined state is determined to continue for the predetermined time.
     Michishita’572 teaches a count unit configured to count a time when the predetermined state continues [as shown in Fig.6, the printer performs firmware update operation automatically when the schedule time is being reached.  As result, a count unit is disclosed to count a time when the predetermined state continues in order to determined if the printer should perform firmware updating]; and 
     a determination unit configured to determine whether the predetermined state continues for the predetermined time, based on the counted time [as shown in Fig.6, the printer performs firmware update operation automatically after the printer has waited for a predefined period of time. Therefore, a determination unit is disclosed to determine if the printer has waited for a predefined period of time (whether the predetermined state continues for the predetermined time), based on the counted time in order to enable the printer to perform firmware update operation], 
     wherein, in the case where the setting to enable the automatic update function is received, the predetermined program is automatically updated on the basis that the version of the predetermined program is not the latest version and that the predetermined state is determined to continue for the predetermined time [as shown in Fig.6, the printer performs firmware update operation automatically when the schedule time is being reached such that the printer has waited for a predefined period of time already and a new version of the firmware is being determined].
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nakamoto’900 according to the teaching of Michishita’572 to configure a timer to enable the printer to perform firmware updating operation automatically because this will allow the firmware to be updated in the printer more effectively.  
     With respect to claim 3, which further limits claim 2, Nakamoto’900 does not teach wherein, in a case where the -26-11001822US01 predetermined state ends, the counted time is reset.  
     Michishita’572 teaches in a case where the -26-11001822US01 predetermined state ends, the counted time is reset (paragraph 61).
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nakamoto’900 according to the teaching of Michishita’572 to configure a timer to enable the printer to perform firmware updating operation automatically because this will allow the firmware to be updated in the printer more effectively.  
     With respect to claim 4, which further limits claim 2, Nakamoto’900 does not teach wherein, in the case where the setting to disable the automatic update function is received, the time when the predetermined state continues is not counted.  
     Michishita’572 teaches wherein, in the case where the setting to disable the automatic update function is received, the time when the predetermined state continues is not counted [a user configures the periodic version upgrade with a predetermined time period (paragraph 61). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize that when the user cancels the said predetermined time for the periodic version upgrade, the firmware of the printer would not automatic update when the said predetermined time is being reached because this will allow the firmware of the printer to be updated more effectively].
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nakamoto’900 according to the teaching of Michishita’572 to configure a timer to enable the printer to perform firmware updating operation automatically because this will allow the firmware to be updated in the printer more effectively.  
    With respect to claim 11, which further limits claim 1, Nakamoto’900 teaches wherein the predetermined function is at least one of a printing function [as shown in Fig.5, the printer provides the printing function 503] or a function of displaying a specific screen.  
     With respect to claim 13, which further limits claim 1, Nakamoto’900 does not teach wherein the predetermined state is a state where no error occurs in the printing apparatus.  
     Michishita’572 teaches wherein the predetermined state is a state where no error occurs in the printing apparatus [the state that the firmware has finished (where no error occurs) (Fig.5, step S513 and S514)].  
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nakamoto’900 according to the teaching of Michishita’572 to inform a user after the firmware has been updated because this will allow the firmware to be updated in the printer more effectively.
     With respect to claim 14, which further limits claim 1, Nakamoto’900 teaches a reception unit (Fig.5, item 505) configured to receive update data for updating the predetermined program, from a server [regarding to the distribution server shown in Fig.10] outside the printing apparatus (Fig.10), wherein the predetermined program is updated based on the update data (Fig. 10).
     With respect to claim 15, which further limits claim 14, Nakamoto’900 does not teach wherein the update data is received on the basis that the version of the predetermined program is not the latest version and that the predetermined state continues for the predetermined time.  
     Michishita’572 teaches wherein the update data is received on the basis that the version of the predetermined program is not the latest version (paragraphs 7 and 80) and that the predetermined state continues for the predetermined time [as shown in Fig.6, the printer performs firmware update operation automatically when the schedule time is being reached (continues for the predetermined time)].  
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nakamoto’900 according to the teaching of Michishita’572 to configure a timer to enable the printer to perform firmware updating operation automatically because this will allow the firmware to be updated in the printer more effectively.  
     With respect to claim 16, which further limits claim 1, Nakamoto’900 does not teach an information reception unit configured to receive information about the latest version from a server outside the printing apparatus; and a version determination unit configured to determine whether the version of the predetermined program is the latest version, based on the received information about the latest version.  
     Michishita’572 teaches an information reception unit configured to receive information about the latest version from a server outside the printing apparatus (paragraph 7 and paragraph 80); and 
     a version determination unit configured to determine whether the version of the predetermined program is the latest version, based on the received information about the latest version (paragraph 7 and paragraph 80).  
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nakamoto’900 according to the teaching of Michishita’572 to determine if the firmware stored in a server is the last version before perform updated operation because this will allow the firmware of a printer to be updated more effectively.
     With respect to claim 17, which further limits claim 1, Nakamoto’900 teaches wherein the predetermined program is firmware (paragraph 60).  
     With respect to claim 18, which further limits claim 1, Nakamoto’900 teaches wherein the printing apparatus is an inkjet printer (paragraph 53).  
     With respect to claim 19, it is a method claim that claims how the printing apparatus of claim 1 to update its predetermined program.  Claim 19 is obvious in view of Nakamoto’900 and Michishita’572 because the claimed combination operates at the same manner as described in the rejected claim 1. In addition, the reference has disclosed a printing apparatus to update its predetermined program, the process (method) to update its predetermined program is inherent disclosed to be performed by a processor in the printing apparatus when the printing apparatus performs the operation to update its predetermined program.
     With respect to claims 20, it is a claim regarding to a non-transitory computer-readable storage medium storing thereon a computer program.  Claim 20 claims how the printing apparatus of claim 1 to update its predetermined program.  Claim 20 is obvious in view of Nakamoto’900 and Michishita’572 because the claimed combination operates at the same manner as described in the rejected claims 1-3. In addition, the reference discloses a process, the process would be implemented by a processor that requires a non-transitory computer readable medium, e.g., a RAM, to function, thus, the medium is inherently present
Claims 5-7 and 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamoto’900 (US 2009/0187900), Michishita’572 (US 2014/0115572) and further in view of Stringham’657 (US 2003/0214657).
     With respect to claim 5, which further limits claim 1, the combination of Nakamoto’900 and Michishita’572 does not teach comprising a control unit configured to shift the printing apparatus to a power saving state on the basis that the predetermined state continues for a specific time, wherein the printing apparatus has lower power consumption in the power saving state than in the predetermined state.  
     Stringham’657 teaches comprising a control unit configured to shift the printing apparatus to a power saving state on the basis that the predetermined state continues for a specific time (paragraph 44), wherein the printing apparatus has lower power consumption in the power saving state than in the predetermined state [the power-save mode is considered to have less lower power consumption than the printer in other state including the predetermined state].
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nakamoto’900 and Michishita’572 according to the teaching of Stringham’657 to configure a timer to enable the printer to enter to a power-save mode because this will allow a printer to reduce the power usage.
     With respect to claim 6, which further limits claim 1, Nakamoto’900 does not teach an operation reception unit configured to receive at least one of an operation to change a time set as the predetermined time or an operation to change a time set as the specific time; and a processing unit configured to perform predetermined processing for preventing the time set as the predetermined time from being longer than the time set as the specific time, on the basis that the time set as the predetermined time is longer than the time set as the specific time.  
     Michishita’572 teaches an operation reception unit configured to receive at least one of an operation to change a time set as the predetermined time or an operation to change a time set as the specific time [the user configures a timer enable to the printer update its firmware automatically when the timer is being reached (paragraph 61). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to set a new timer enable to the printer update its firmware automatically when the timer is being reached and a new timer is needed to configure since user is able set any timer to enable the printer update its firmware automatically].
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nakamoto’900 according to the teaching of Michishita’572 to configure a timer to enable the printer to perform firmware updating operation automatically because this will allow the firmware to be updated in the printer more effectively.  
     The combination of Nakamoto’900 and Michishita’572 does not teach a processing unit configured to perform predetermined processing for preventing the time set as the predetermined time from being longer than the time set as the specific time, on the basis that the time set as the predetermined time is longer than the time set as the specific time.
     Stringham’657 teaches setting a timer to make a printer to enter to power-save mode (paragraph 44).
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nakamoto’900 and Michishita’572 according to the teaching of Stringham’657 to configure a timer to enable the printer to enter to a power-save mode because this will allow a printer to reduce the power usage.
     The combination of Nakamoto’900, Michishita’572 and Stringham’657 does not teach a processing unit configured to perform predetermined processing for preventing the time set as the predetermined time from being longer than the time set as the specific time, on the basis that the time set as the predetermined time is longer than the time set as the specific time.
     Since Michishita’572 teaches that the user configures a timer enable to the printer update its firmware automatically when the timer is being reached (paragraph 61) and Stringham’657 teaches that the printer is needed to schedule with a timer prior to the timer which put the printer into a power-saving mode to perform other tasks (paragraph 36), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to configure a timer for updating the firmware automatically in a printer to be shorter than the timer in a printer to switch the printer to the power-save mode (a processing unit configured to perform predetermined processing for preventing the time set as the predetermined time from being longer than the time set as the specific time, on the basis that the time set as the predetermined time is longer than the time set as the specific time) because this will allow the firmware to be updated more effectively. 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nakamoto’900, Michishita’572 and Stringham’657 to configure a timer for updating the firmware automatically in a printer to be shorter than the timer in a printer to switch the printer to the power-save mode (a processing unit configured to perform predetermined processing for preventing the time set as the predetermined time from being longer than the time set as the specific time, on the basis that the time set as the predetermined time is longer than the time set as the specific time) because this will allow the firmware to be updated more effectively.
     With respect to claim 7, which further limits claim 6, the combination Nakamoto’900, Michishita’572 and Stringham’657 does not teach wherein the predetermined processing is processing for changing at least one of the time set as the predetermined time or the time set as the specific time.  
     Since Michishita’572 teaches that the user configures a timer enable to the printer update its firmware automatically when the timer is being reached (paragraph 61) and Stringham’657 teaches that the printer is needed to schedule with a timer prior to the timer which put the printer into a power-saving mode to perform other tasks (paragraph 36), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to set a new timer for updating the firmware automatically in a printer when the previous configured timer for updating the firmware automatically in a printer is longer than the timer which switch the printer to the power-save mode (wherein the predetermined processing is processing for changing at least one of the time set as the predetermined time or the time set as the specific time) because this will allow the firmware to be updated more effectively. 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nakamoto’900, Michishita’572 and Stringham’657 to set a new timer for updating the firmware automatically in a printer when the previous configured timer for updating the firmware automatically in a printer is longer than the timer which switch the printer to the power-save mode (wherein the predetermined processing is processing for changing at least one of the time set as the predetermined time or the time set as the specific time) because this will allow the firmware to be updated more effectively.
     With respect to claim 9, which further limits claim 6, the combination of Nakamoto’900, Michishita’572 and Stringham’657 does not teach a time determination unit configured to determine whether the time set as the predetermined time is longer than the time set as the specific time, wherein the predetermined processing is performed on the basis that the time set as the predetermined time is determined to be longer than the time set as the specific time.  
     Since Michishita’572 teaches that the user configures a timer enable to the printer update its firmware automatically when the timer is being reached (paragraph 61) and Stringham’657 teaches that the printer is needed to schedule with a timer prior to the timer which put the printer into a power-saving mode to perform other tasks (paragraph 36), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to configure a timer for updating the firmware automatically in a printer to be shorter than the timer which switches the printer to the power-save mode (a time determination unit configured to determine whether the time set as the predetermined time is longer than the time set as the specific time, wherein the predetermined processing is performed on the basis that the time set as the predetermined time is determined to be longer than the time set as the specific time) because this will allow the firmware to be updated more effectively. 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nakamoto’900, Michishita’572 and Stringham’657 to configure a timer for updating the firmware automatically in a printer to be shorter than the timer which switches the printer to the power-save mode (a time determination unit configured to determine whether the time set as the predetermined time is longer than the time set as the specific time, wherein the predetermined processing is performed on the basis that the time set as the predetermined time is determined to be longer than the time set as the specific time) because this will allow the firmware to be updated more effectively.
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamoto’900 (US 2009/0187900), Michishita’572 (US 2014/0115572), Stringham’657 (US 2003/0214657) and further in view of Daboo’127 (US 2016/0358127).
     With respect to claim 8, which further limits claim 6, the combination of Nakamoto’900, Michishita’572 and Stringham’657 does not teach wherein the predetermined processing is processing for prompting a user to change at least one of the time set as the - 27 -11001822US01 predetermined time or the time set as the specific time.  
     Daboo’127 teaches wherein the predetermined processing is processing for prompting a user to change at least one of the time set as the - 27 -11001822US01 predetermined time or the time set as the specific time [when the scheduling conflict is occurred, a message is prompted to a user so that the user changes the conflict scheduled (paragraph 74)].  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nakamoto’900, Michishita’572 and Stringham’657 according to teaching of Daboo’127 to prompt a message to a user for rescheduling the time to update the firmware of the printer when the scheduled time for updating the firmware of the printer is longer than time which switches the printer to the power-save mode because this will allow the firmware of the printer to be updated more effectively.
     With respect to claim 10, which further limits 9, the combination of Nakamoto’900, Michishita’572 and Stringham’657 does not teach wherein the time determination unit determines whether the time set as the predetermined time is longer than the time set as the specific time, based on the reception of at least one of the operation to change the time set as the predetermined time or the operation to change the time set as the specific time.  
     Daboo’127 teaches when the scheduling conflict is occurred, a message is prompted to a user so that the user changes the conflict scheduled (paragraph 74).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nakamoto’900, Michishita’572 and Stringham’657 according to teaching of Daboo’127 to prompt a message to a user for rescheduling the time to update the firmware of the printer when the scheduled time for updating the firmware of the printer is longer than time which switches the printer to the power-save mode (wherein the time determination unit determines whether the time set as the predetermined time is longer than the time set as the specific time, based on the reception of at least one of the operation to change the time set as the predetermined time or the operation to change the time set as the specific time) because this will allow the firmware of the printer to be updated more effectively.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamoto’900 (US 2009/0187900), Michishita’572 (US 2014/0115572) and further in view of Sakabe’061 (US 2017/0251061).
     With respect to claim 12, which further limits claim 11, the combination of Nakamoto’900 and Michishita’572 does not teach wherein the specific screen is a network setting screen for setting wireless connection of the printing apparatus.  
    Sakabe’061 teaches wherein the specific screen is a network setting screen for setting wireless connection of the printing apparatus (Fig.5, steps S131 and S132, and paragraph 49).  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nakamoto’900 and Michishita’572 according to teaching of Sakabe’061 to display a screen having the wireless setting on the display of a printer because this will allow an external device and the printer to configure the wireless setting to establish wireless connection more effectively.
Cited Art
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
     Hadano’049 (US 2014/0355049) teaches a printing system, when information about an image forming apparatus is registered in a printing service apparatus or when information about the image forming apparatus already registered in the printing service apparatus is updated, determines whether firmware installed in the image forming apparatus corresponds to the printing service apparatus
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUO LONG CHEN/Primary Examiner, Art Unit 2674